Opinion of the Court.

Inasmuch as this case deals with the investigation and punishment of an offense committed prior to the date upon which the new Penal Code took effect in this Island, it should have been continued under the old procedure, as has been held by this Supreme Court in other analogous cases. The petitioner, therefore, could not have been committed to prison to serve out a sentence which had not become final, since the 10 days allowed by section 81 of General Order No. 118, for a notice of appeal from the judgment, had not elapsed.-a condition necessary to render the judgment final and in order that its execution might be proceeded with according to article 988 taken in connection with article 141 of the old Law of Criminal Procedure.
The imprisonment of the petitioner Hobart S. Bird, is therefore illegal, and he should be discharged, his case being provided for under paragraph 4 of section 483 of the Code of Criminal Procedure, because the commitment for his imprisonment, though it might be considered correct in form, has been issued in a case not allowed by law. The application for discharge made by the petitioner Hobart S. Bird is hereby sustained. He must accordingly be immediately set tree and his bail canceled. The record in the *349criminal cause in question against said Hobart S. Bird for libel against the authorities (injurias á la autoridad) is ordered to be returned to the District Court of San Juan.
Chief Justice Quinones and Justices Hernández, Sulz-bacher and MacLeary, concurred.
Mr. Justice Figueras did not sit at the hearing of this case.